KAUGER, Justice.
The two questions presented on appeal are: 1) whether the trial court has authority to redraw a boundary line between two school districts; and 2) whether public policy estops the Oklahoma City School District from compelling the attendance in the Oklahoma City School District of pupils, who have attained defacto status as students in the Mid-Del School District; We find that the district court is precluded by 70 O.S.Supp.1985 § 7-1011 from redrawing school district boundary lines, and that the Oklahoma City School District is estopped by our recent decision in Burdick v. Independent School Dist., 702 P.2d 48 (Okla.1985), from requiring the transfer of students from school district 1-52 to school district 1-89.
FACTS
In 1933, the Oklahoma County Superintendent of Schools annexed a twenty acre tract of land from what is now Mid-Del Independent School District and incorporated the tract into what is now the Oklahoma City Independent School District. Until 1979, this tract was undeveloped farm and ranch land. In 1978, the developer, Gary Spencer, decided to build luxury homes on the tract, calling it Sun Country Estates. The Mid-Del District, relying upon a map prepared by Mid-Del, advised the developer that the entire addition was located within the Mid-Del School District. After platting *479the property, the developer was notified in the summer of 1980, that the Oklahoma County Assessor was changing the assessment of ad valorem taxes on the northern half of Sun Country Estates from the Mid-Del District to the Oklahoma City District, based upon an examination of the 1978 official school district map. Before any homes were built, the Oklahoma City District told the developer that the northern half of Sun Country Estates was within the Oklahoma City District based on the official school district map published by the County Superintendent of Schools. However, the County Assessor’s Office subsequently changed the distribution of ad valo-rem taxes back to the Mid-Del District without notifying the Oklahoma City District.
During July of 1980, the two school districts attempted to negotiate a trade of the northern half of Sun Country Estates for another area within the Mid-Del District. The negotiations were unfruitful, and the northern half of Sun Country Estates remained in the Oklahoma City District. As a practical matter, while the area remained a part of the Oklahoma City district, the ad valorem taxes collected were distributed to Mid-Del. The first home in the northern half of Sun Country Estates was sold in August of 1980. The developer admits that he advertised and represented to the buyers that these homes were in the Mid-Del District. Thirty-five homes were sold, and sixteen of these home owners have children who were enrolled in the Mid-Del schools.
In September of 1983, in an effort to resolve a different part of the boundary line between the two districts arising from another case, an attorney for the Oklahoma City District and the Superintendent of the Mid-Del District drove through the northern section of Sun Country Estates. The attorney was told that the children there were attending Mid-Del schools. This was the first notice received by the Oklahoma City District that students from its district were attending Mid-Del schools. A protest was lodged immediately by the Oklahoma City School District, and the Oklahoma County Tax Assessor and the County School Superintendent determined that these homes were in the Oklahoma City District. The Superintendent for the Mid-Del School Systems attempted to trade part of its district for the disputed area, but the Oklahoma City School System rejected the offer. After the two districts were unable to reach an agreement, the attorney for District 1-89 wrote to the homeowners advising them that their children were improperly enrolled in the Mid-Del Schools, and that they would be required to enroll in the Oklahoma City public schools before September 4, 1984. (However, on appeal District 1-89 conceded that the children currently attending Mid-Del Schools should be allowed to remain in those schools.)
The affected homeowners and the developer sought a permanent injunction in the Oklahoma County District Court to prevent student transfers. They also requested that the court redraw the boundary between the two school districts, annexing the northern half of Sun Country Estates into the Mid-Del District. It was stipulated at trial that the disputed tracts fall within the Oklahoma City School District, and that the homeowners relied on the representations of the Mid-Del District and of the developer that the homes were located in the Mid-Del District. The trial judge decided that the equities were in the favor of the homeowners, redrew the boundary between the two school districts, and annexed the disputed area to the Mid-Del School District. The Oklahoma City School District appeals.
I.
PURSUANT TO 70 O.S.Supp.1985 § 7-101 SCHOOL DISTRICT BOUNDARIES MAY NOT BE REDRAWN BASED ON EQUITABLE CONSIDERATIONS.
The annexation and change of school district boundaries is statutory, not equitable. The legislature, pursuant to 70 O.S.Supp.1985 § 7-101, has set the standards to change school district boundaries *480disregarding equitable considerations.2 A review of the Okla. Const, art. 13, § l3 reveals a “textually demonstrable constitutional commitment” 4 of the issue of public education to the state legislature. Because the legislature has plenary power to create, abolish or change school districts,5 a court’s review of school district boundaries is limited to whether the proper statutory procedures were followed when the boundary was created,6 or whether the legislature exercised its authority arbitrarily or capriciously.7 The legislature’s wisdom in failing to make the procedures for changing a school boundary less restrictive, is beyond the scope of judicial inquiry.8
Here, the trial court did not find a failure to follow the statutory procedures when the tract in dispute was annexed to the Oklahoma City District. Nor did the trial court find that the boundary was created arbitrarily or capriciously. Rather, the trial court changed the school district boundary because it found that “the equities strongly favor the plaintiffs.” This finding exceeded the court’s authority.
II.
IF STATUS AS DE FACTO STUDENTS HAS BEEN ATTAINED, EQUITABLE ESTOPPEL MAY PRECLUDE TRANSFER.
The district court’s judgment was erroneous because the proper method of changing a school district boundary is provided by 70 O.S.1985 § 7-101. However, the resolution of this student transfer dispute is governed by our recent holding in Burdick v. Independent School District, 702 P.2d 48 (Okla.1985).
Burdick involved a controversy over the boundary line between these same two school districts. In Burdick, both districts informed the potential buyer that the home for sale was located in the Mid-Del District. Relying on the representations of the districts, Mrs. Burdick purchased a home and enrolled her children in the Mid-Del schools. Five years later, Mrs. Burdick was notified that her home was located in the Oklahoma City District, and that her children could no longer attend the Mid-Del Schools. This Court affirmed the trial court, finding: 1) that the school districts were estopped from transferring the students based on the mother’s detrimental reliance on the assurances of each of the school districts; and 2) that the records did not clearly reveal the school district in which Mrs. Burdick’s home was located.
The facts here, and in Burdick, are quite similar. In 1980, these children were enrolled in Mid-Del Schools, and attended those schools without challenge until 1984. At trial, some of the parents testified that the Mid-Del and Oklahoma City School Districts had been asked what school district the children should attend, and that both districts had replied — Mid-Del. The Mid-Del school buses ran in front of their homes, and took their children to school. However, the Oklahoma City District 1-89 buses bypassed Sun Country Estates, never servicing the area. The homeowners voted in Mid-Del school district elections, *481and their eligibility to vote has never been questioned. As had the homeowners in Burdick, the homeowners here, after full and truthful disclosure, entertained an honest belief, kindled and acquiesced in by the Mid-Del and the District 1-89 officials, that they lived in the Mid-Del school district; and their children continuously attended Mid-Del schools for a considerable period of time without objection from either school.
Under Burdick, these students have attained the status of de facto students of the Mid-Del school district.9 Ordinarily, es-toppel and laches cannot be asserted against the state, its political subdivisions or agencies, unless the application furthers a public policy or a public interest.10 The Burdick teaching is that the attainment of de facto status serves to overcome the general statutory requirement that students attend schools in the district where they reside. This is based, not on a strict construction of the statute, but on the broad public interest favoring scholastic continuity in a school district, where residential status has been honestly established and maintained openly, without an intervening change in the district’s legal boundaries. The protection of such status involves sufficient public policy considerations to estop transfer of the de facto students who are currently enrolled, or their siblings11 who may be enrolled, in the Mid-Del Schools.
AFFIRMED IN PART; REVERSED IN PART.
HODGES, SIMMS, OPALA, WILSON and SUMMERS, JJ., concur.
DOOLIN, C.J., HARGRAVE, V.C.J., and LAVENDER, J., concur in part and dissent in part.

. Title 70 O.S.Supp.1985 § 7-101 provides in pertinent part:
“The territory comprising all or part of a school district may be annexed to an adjacent school district, or to a school district in the same transportation area authorized to furnish transportation, or to two or more such districts, when approved at an annexation election called by the county superintendent of schools, but an annexation election may not be held unless the boards of education of the affected districts concur therein. Provided, that such concurrence of the boards of education affected shall not be required in cases of mandatory annexation by the State Board of Education: ..."


. Tryon Dependent S.D. No. 125 of Lincoln County v. Carrier, 474 P.2d 131, 133-34 (Okla.1970).


. The Okla. Const, art. 13, § 1 provides:
"The Legislature shall establish and maintain a system of free public schools wherein all the children of the State may be educated.”


. Davis v. Bandemer, — U.S. —, —, 106 S.Ct. 2797, 2804, 92 L.Ed.2d 85, 98 (1986); INS v. Chadha, 462 U.S. 919, 941, 103 S.Ct. 2764, 2779, 77 L.Ed.2d 317, 338 (1983); Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 710, 7 L.Ed.2d 663, 686 (1962).


. Tryon Dependent S.D. No. 125 of Lincoln County v. Carrier, see note 2, supra; In re Wickstrum, 454 P.2d 660, 664 (Okla.1969); Oklahoma Farm Bureau v. State Board of Education, 444 P.2d 182, 187 (Okla.1968); Hatfield v. Jimerson, 365 P.2d 980, 983 (Okla.1961).


. Tryon Dependent S.D. No. 125 of Lincoln County v. Carrier, note 2, supra.


. Spearman v. Williams, 415 P.2d 597, 600 (Okla.1966); Gates v. Easter, 354 P.2d 438, 441 (Okla.1960); School Dist. No. 25 of Woods County v. Hodge, 199 Okl. 81, 183 P.2d 575, 597 (1947).


. In re Wickstrum, see note 5, supra; Musick v. State, 185 Okl. 140, 90 P.2d 631, 634 (1938).


. Burdick v. Independent School District, 702 P.2d 48, 53 (Okla.1985).


. Board of Ed. of Ind. Sch. D. No. 48, Hughes County v. Rives, 531 P.2d 335, 337 (Okla.1974).


. Title 70 O.S.1981 § 8-102 provides in pertinent part:
"The county superintendent of schools shall grant an application for transfer of a child from the district in which he resides to another school district furnishing instruction in the grade he is entitled to pursue if such transfer has the approval of the boards of education of the sending and receiving districts. A student granted a transfer during the 1972-73 school year, or any school year thereafter, may continue to attend the school to which he transferred with approval of the receiving district only, and any brother or sister of such student may attend such school with approval of the receiving district only, provided that this provision shall not apply to emergency transfers or pupils transferred for the purpose of attending classes in special education ...”